Case 1:19-cr-00774-JMF Document 4 Filed 10/29/19 Page 1 of 18

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

 
 
   
 

 

 

UNITED STATES OF AMBRICA

 

 

SEALED INDICTMENT

 

ROGER RALSTON,

19 Cr.

Defendant.

   

COUNT ONE
(Mail and Wire Fraud Conspiracy)

The Grand Jury charges:
° The Defendant
1. At all times relevant to this Indictment, ROGER
RALSTON, the defendant, was the Chief Executive Officer of
DirectView Holdings, Inc, (“DirectView”), a Florida-based

corporation, and resided in the United States.

The Investment Fraud Scheme

 

2, From at least in or about 2009, up to and including
in or about 2015, ROGER RALSTON, the defendant, and others known
and unknown, engaged in a scheme to defraud victims in the United
Kingdom through the sale of false, fraudulent, and materially
misleading investments, and to launder the proceeds through bank
accounts in the United States and foreign countries (the
“Tnvestment Fraud Scheme”).

3. As part of the Investment Fraud Scheme, ROGER

RALSTON, the defendant, and others known and unknown, used the

 

 
Case 1:19-cr-00774-JMF Document 4 Filed 10/29/19 Page 2 of 18

services of telemarketing call centers to identify and cold-call
potential victims. The victims were primarily individuals residing
in the United Kingdom, many of whom were elderly or retired,
including many victims over the age of 55. Over a series of
telephone calls, the telemarketers persuaded the victims to invest
money under various false and misleading pretenses, including the
promise of short-term, high-yield, no-risk returns, when in fact
the investments were high-risk, illiquid, and/or entirely
fictitious. Many victims were persuaded to make additional
investments on the false pretense that they would not be permitted
to sell their holdings until they purchased more. In reliance on
the false representations and promises, the victims wired funds to
various bank accounts in the United States, including in the
Southern District of New York, in the names of entities controlled
by RALSTON. RALSTON, with assistance from others known and unknown,
caused documents related to the fraudulent investments, including
purchase contracts and investment certificates, to be sent to the
victims by mail, including Federal Express, and by email. Victims
who tried to sell their investments found they were unable to do
so. The victims never received a refund on their principal or any

return on their investments.

 

 
Case 1:19-cr-00774-JMF Document 4 Filed 10/29/19 Page 3 of 18

4. In order to conceal the nature, location, source,
ownership, and control of the proceeds of the Investment Fraud
Scheme, ROGER RALSTON, the defendant, regularly transferred a
substantial portion of the fraud proceeds from bank accounts in
the United States, including in the Southern District of New York,
to overseas bank accounts, including accounts in Cyprus,
Switzerland, and the United Kingdom, in the names of various shell
companies (the “Foreign Bank Accounts”). The Foreign Bank Accounts
were opened by co-conspirators not named as defendants herein.

D. During the course of the Investment Fraud Scheme,
the means and methods of the Investment Fraud Scheme remained
materially the same, while the nature of the particular fraudulent
investment vehicle being marketed to the victims changed over time.

The Stock Fraud

6. As part of the Investment Fraud Scheme, from in or
about 2009, up to and including in or about January 2011, ROGER
RALSTON, the defendant, and others known and unknown, engaged in
the sale of restricted shares of DirectView (the “Stock Fraud”).
Beginning in or about March 2010, DirectView shares were publicly
traded on over-the-counter markets. Over-the-counter stocks, also
frequently referred to as “penny stocks,” are typically issued by
smaller companies that cannot meet the listing requirements of
formal stock exchanges, such as the New York Stock Exchange. During

the Stock Fraud, victims in the United Kingdom were persuaded by

 

 
Case 1:19-cr-00774-JMF Document 4 Filed 10/29/19 Page 4 of 18

telemarketers to purchase shares in DirectView based on false
representations and promises that the shares were a no-risk, short-
term investment in a debt-free company, and that the shares were
likely to increase over 100 percent in value in a short pericd of
time. The telemarketers also minimized or did not mention the fact
that the shares were “restricted,” meaning that there were rules
and exemptions that had to be met before the shares could be
resold. In contrast, DirectView’s annual report filed with the
United States Securities and Exchange Commission (“SEC”) for the
year ending December 31, 2010, contained dire warnings about the
poor fiscal health of DirectView and the risk attendant in
purchasing stock, including that the company “may be forced to
cease operations” due to losses and cash flow problems, and
purchasers “may find it extremely difficult or impossible to resell
our shares.”

Te The fraud proceeds from the Stock Fraud were wired
to bank accounts in the United States controlied by ROGER RALSTON,
the defendant. RALSTON communicated over email with co-
conspirators not named as defendants herein to coordinate the
movement of victim funds and the mailing and emailing of documents
related to the Stock Fraud to the victims. After receiving the
fraud proceeds, RALSTON wired a substantial portion of the proceeds
to the Foreign Bank Accounts for the purpose of relocating those

fraud proceeds to foreign jurisdictions.

 

 
Case 1:19-cr-00774-JMF Document 4 Filed 10/29/19 Page 5 of 18

The Carbon Credit Fraud

 

8. As part of the Investment Fraud Scheme, from in or
about 2011 through in or about 2015, ROGER RALSTON, the defendant,
and others known and unknown, engaged in the sale of fraudulent
“carbon credits” (the “Carbon Credit Fraud”). “Carbon credits,”
which are issued as part of governmental and voluntary regulatory
regimes, are permits representing the right to emit a certain
number of tons of carbon dioxide into the atmosphere. “Carbon
offsets,” which are tied to particular carbon-reducing projects,
represent a reduction in carbon dioxide emissions, and can be
purchased by individuals and companies to “offset” their or third
parties’ “carbon-footprints.” During the Carbon Credit Fraud,
telemarketers cold-called potential victims, who primarily resided
in the United Kingdom, and persuaded them through fraudulent
pretenses to purchase environmentally friendly “carbon credits” or
“offsets.” The victims were falsely promised that the carbon-
related investments they purchased could be easily sold, carried
no risk, and would yield a significant, short-term return. In fact,
the carbon credits and offsets that were sold to the victims were
fake, and did not represent any actual carbon credits or offsets.

9. The fraud proceeds from the Carbon Credit Fraud
were wired to bank accounts in the United States, including in the
Southern District of New York, controlled by ROGER RALSTON, the

defendant. RALSTON communicated over email with co-conspirators

 

 

 
Case 1:19-cr-00774-JMF Document 4 Filed 10/29/19 Page 6 of 18

not named as defendants herein to coordinate the movement of victim
funds and the mailing and emailing of documents related to the
Carbon Credit Fraud to the victims, including “emissions reduction
purchase agreements,” and fake carbon credit certificates with
fictitious serial numbers. After receiving the fraud proceeds,
RALSTON wired a substantial portion of the proceeds to the Foreign
Bank Accounts.
STATUTORY ALLEGATIONS

10. From at least in or about 2009, up to and including
at least in or about 2015, in the Southern District of New York
and elsewhere, ROGER RALSTON, the defendant, and others known and
unknown, willfully and knowingly combined, conspired,
confederated, and agreed together and with each other to commit
mail fraud, in violation of Title 18, United States Code, Sections
1341 and 2326, and wire fraud, in violation of Title 18, United
States Code, Sections 1343 and 2326.

11. It was a part and object of the conspiracy that
ROGER RALSTON, the defendant, and others known and unknown, in
connection with the conduct of telemarketing that victimized ten
and more persons over the age of 55 and targeted persons over the
age of 55, willfully and knowingly, having devised and intending
to devise a scheme and artifice to defraud, and for obtaining money
and property by means of faise and fraudulent pretenses,

representations, and promises, for the purpose of executing such

 

 
Case 1:19-cr-00774-JMF Document 4 Filed 10/29/19 Page 7 of 18

scheme and artifice and attempting so to do, would and did place
in a post office and authorized depository for mail matter, a
matter and thing to be sent and delivered by the Postal Service,
and deposit and cause to be deposited a matter and thing to be
sent and delivered by a private and commercial interstate carrier,
and take and receive therefrom, a matter and thing, and knowingly
cause to be delivered by mail and such carrier according to the
direction thereon, and at the place at which it was directed to be
delivered by the person to whom it was addressed, a matter and
thing, in violation of Title 18, United States Code, Sections 1341
and 2326, to wit, RALSTON engaged in the Investment Fraud Scheme,
and transmitted and caused others to transmit, by means of the
mails and private and commercial intestate carriers, documents
related to the Investment Fraud Scheme, including purchase
contracts and investment certificates, in order to execute the
Investment Fraud Scheme and obtain the proceeds therefrom.

12. It was a further part and object of the conspiracy
that ROGER RALSTON, the defendant, and others known and unknown,
in connection with the conduct of telemarketing that victimized
ten and more persons over the age of 55 and targeted persons over
the age of 55, willfully and knowingly, having devised and
intending to devise a scheme and artifice to defraud, and for
obtaining money and property by means of false and fraudulent

pretenses, representations, and promises, would and did transmit

 

 
Case 1:19-cr-00774-JMF Document 4 Filed 10/29/19 Page 8 of 18

and cause to be transmitted by means of wire and radio
communication in interstate and foreign commerce, writings, signs,
signals, pictures, and sounds for the purpose of executing such
scheme and artifice, in violation of Title 18, United States Code,
Sections 1343 and 2326, to wit, RALSTON engaged in the Investment
Fraud Scheme, and transmitted and caused others to transmit by
means of international and interstate wire, documents related to
the Investment Fraud Scheme, including purchase contracts and
investment certificates, in order to execute the Investment Fraud
Scheme and obtain the proceeds therefrom, which proceeds were sent
to RALSTON by interstate and international wire.

(Title 18, United States Code, Sections 1349, 2326(1), &
2326(2).)

COUNT TWO
(Mail Fraud)

The Grand Jury further charges:

13. The allegations set forth in paragraphs 1 through
9 of this Indictment are repeated, realleged, and incorporated by
reference as though fully set forth herein.

14. From at least in or about 2009, up to and including
at least in or about 2015, in the Southern District of New York
and elsewhere, ROGER RALSTON, the defendant, in connection with
the conduct of telemarketing that victimized ten and more persons
over the age of 55 and targeted persons over the age of 55,

willfully and knowingly, having devised and intending to devise a

 

 
Case 1:19-cr-00774-JMF Document 4 Filed 10/29/19 Page 9 of 18

scheme and artifice to defraud, and for obtaining money and
property by means of faise and fraudulent pretenses,
representations, and promises, for the purpose of executing such
scheme and artifice and attempting so to do, placed in a post
office and authorized depository for mail matter, a matter and
thing to be sent and delivered by the Postal Service, and deposited
and caused to be deposited a matter and thing to be sent and
delivered by a private and commercial interstate carrier, and took
and received therefrom, a matter and thing, and knowingly caused
to be delivered by mail and such carrier according to the direction
thereon, and at the place at which it was directed to be delivered
by the person to whom it was addressed, a matter and thing, to
wit, RALSTON engaged in the Investment Fraud Scheme, and
transmitted and caused others to transmit, by means of the mails
and private and commercial intestate carriers, documents related
to the Investment Fraud Scheme, including purchase contracts and
investment certificates, in order to execute the Investment Fraud
Scheme and obtain the proceeds therefrom.

(Title 18, United States Code, Sections 1341, 2, 2326(1), &
2326{(2).)

COUNT THREE
(Wire Fraud)

The Grand Jury further charges:
15. The allegations set forth in paragraphs 1 through

9 of this Indictment are repeated, realleged, and incorporated by

 

 
Case 1:19-cr-00774-JMF Document 4 Filed 10/29/19 Page 10 of 18

reference as though fully set forth herein.

16. From at least in or about 2009, up to and including
at least in or about 2015, in the Southern District of New York
and elsewhere, ROGER RALSTON, the defendant, in connection with
the conduct of telemarketing that victimized ten and more persons
over the age of 55 and targeted persons over the age of 55,
willfully and knowingly, having devised and intending to devise a
scheme and artifice to defraud, and for obtaining money and
property by means of false and fraudulent pretenses,
representations, and promises, transmitted and caused to be
transmitted by means of wire and radio communication in interstate
and foreign commerce, writings, signs, signals, pictures, and
sounds for the purpose of executing such scheme and artifice, to
wit, RALSTON engaged in the Investment Fraud Scheme, and
transmitted and caused others to transmit by means of international
and interstate wire, documents related to the Investment Fraud
Scheme, including purchase contracts and investment certificates,
in order to execute the Investment Fraud Scheme and obtain the
proceeds therefrom, which proceeds were sent to RALSTON by
interstate and international wire.

(Title 18, United States Code, Sections 1343, 2, 2326(1) &
2326{(2).)

10

 

 
Case 1:19-cr-00774-JMF Document 4 Filed 10/29/19 Page 11 of 18

COUNT FOUR
(Money Laundering Conspiracy)

The Grand Jury further charges:

17. The allegations set forth in paragraphs 1 through
9 of this Indictment are repeated, realleged, and incorporated by
reference as though fully set forth herein.

18. From at least in or about 2009 up to and
including at least in or about 2015, in the Southern District of
New York and elsewhere, ROGER RALSTON, the defendant, and others
known and unknown, knowingly did combine, conspire, confederate
and agree together and with each other to violate the money
laundering laws of the United States.

19, It was a part and an object of the conspiracy
that ROGER RALSTON, the defendant, and others known and unknown,
knowing that the property involved in a financial transaction
represented the proceeds of some form of unlawful activity,
would and did conduct and attempt to conduct such a financial
transaction which in fact involved the proceeds of specified
unlawful activity as defined in 18 U.S.C. § 1956(c) (7), to wit,
the proceeds of the mail and wire fraud offenses charged in
Counts One through Three of this Indictment, knowing that the
transaction was designed in whole and in part to conceal and
disguise the nature, the location, the source, the ownership,

and the control of the proceeds of specified unlawful activity,

11

 
Case 1:19-cr-00774-JMF Document 4 Filed 10/29/19 Page 12 of 18

in violation of Title 18, United States Code, Section
1956(a) (1) (B) (1).

20. It was further a part and an object of the
conspiracy that ROGER RALSTON, the defendant, and others known
and unknown, would and did transport, transmit, and transfer,
and attempt to transport, transmit, and transfer, a monetary
instrument and funds from a place in the United States to and
through a place outside the United States, and to a place in the
United States from and through a place outside the United
States, knowing that the monetary instrument and funds involved
in the transportation, transmission, and transfer represented
the proceeds of some form of unlawful activity and knowing that
such transportation, transmission, and transfer was designed in
whole and in part to conceal and disguise the nature, the
location, the source, the ownership, and the control of the
proceeds of specified unlawful activity, to wit, the mail and
wire fraud offenses charged in Counts One through Three of this
Indictment, in violation of Title 18, United States Code,
Section 1956(a) (2) (B) (i).

21. It was further a part and an object of the
conspiracy that ROGER RALSTON, the defendant, and others known
and unknown, in an offense invoiving and affecting interstate
and foreign commerce, knowingly would and did engage and attempt

to engage in a monetary transaction in criminally derived

12

 
Case 1:19-cr-00774-JMF Document 4 Filed 10/29/19 Page 13 of 18

property of a value greater than $10,000 that was derived from

specified unlawful activity, to wit, the mail and wire fraud

offenses charged in Counts One through Three of this Indictment,

in violation of Title 18, United States Code, Section 1957(a).
(Title 18, United States Code, Section 1956(h).}

COUNT FIVE
(Money Laundering)

The Grand Jury further charges:

22. The allegations set forth in paragraphs 1 through
9 of this Indictment are repeated, realleged, and incorporated by
reference as though fully set forth herein.

23. From at least in or about 2009 up to and
including at least in or about 2015, in the Southern District of
New York and elsewhere, ROGER RALSTON, the defendant, knowing
that the property involved in a financial transaction
represented the proceeds of some form of unlawful activity,
conducted and attempted to conduct such a financial transaction
which in fact involved the proceeds of specified unlawful
activity as defined in 18 U.S.C. § 1956(c) (7), to wit, the
proceeds of the mail and wire fraud offenses charged in Counts
One through Three of this Indictment, knowing that the
transaction was designed in whole and in part to conceal and
disguise the nature, the location, the source, the ownership,

and the control of the proceeds of specified unlawful activity,

13

 
Case 1:19-cr-00774-JMF Document 4 Filed 10/29/19 Page 14 of 18

and aided and abetted the same.
(Title 18, United States Code, Sections 1956(a) (1) (B){i) & 2.)

COUNT SIX
(Money Laundering)

The Grand Jury further charges:

24. The allegations set forth in paragraphs 1 through
9 of this Indictment are repeated, realleged, and incorporated by
reference as though fully set forth herein.

25. From at least in or about 2009 up to and
including at least in or about 2015, in the Southern District of
New York and elsewhere, ROGER RALSTON, the defendant,
transported, transmitted, and transferred, and attempted to
transport, transmit, and transfer, a monetary instrument and
funds from a place in the United States to and through a place
outside the United States, and to a place in the United States
from and through a place outside the United States, knowing that
the monetary instrument and funds invoived in the
transportation, transmission, and transfer represented the
proceeds of some form of unlawful activity and knowing that such
transportation, transmission, and transfer was designed in whole
and in part to conceal and disguise the nature, the location,
the source, the ownership, and the control of the proceeds of
specified unlawful activity, to wit, the mail and wire fraud

offenses charged in Counts One through Three of this Indictment,

14

 

 
Case 1:19-cr-00774-JMF Document 4 Filed 10/29/19 Page 15 of 18

and aided and abetted the same.
(Title 18, United States Code, Sections 1956fa) (2) (B) (i) & 2.)

COUNT SEVEN
(Money Laundering)

The Grand Jury further charges:

26. The allegations set forth in paragraphs 1 through
9 of this Indictment are repeated, realleged, and incorporated by
reference as though fully set forth herein.

27. From at least in or about 2009 up to and
including at least in or about 2015, in the Southern District of
New York and elsewhere, ROGER RALSTON, the defendant, in an
offense involving and affecting interstate and foreign commerce,
knowingly engaged and attempted to engage in a monetary
transaction in criminally derived property of a vaiue greater
than $10,000 that was derived from specified unlawful activity,
to wit, the mail and wire fraud offenses charged in Counts One
through Three of this Indictment, and aided and abetted the
same.

(Title 18, United States Code, Sections 1957 & 2.}
FORFEITURE ALLEGATIONS

28. As a result of committing the offenses alleged in
Counts One through Three of this Indictment, ROGER RALSTON, the
defendant, shall forfeit to the United States, pursuant to Title

18, United States Code, Section 982(a)(8), any and all real or

15

 

 
Case 1:19-cr-00774-JMF Document 4 Filed 10/29/19 Page 16 of 18

personal property used or intended to be used to commit,
facilitate, or to promote the commission of said offenses; and any
and all real or personal property constituting, derived from, or
traceable to the gross proceeds that the defendant obtained
directly or indirectly as a result of said offenses, including but
not limited to a sum of money in United States currency
representing the amount of proceeds traceable to the commission of
said offenses.

29. As a result of committing the offenses alleged in
Counts Four through Seven of this Indictment, ROGER RALSTON, the
defendant, shall forfeit to the United States, pursuant to Title
18, United States Code, Section 982(a) (1), any and all property,
real and personal, involved in said offenses, or any property
traceable to such property, including but not limited to a sum of
money in United States currency representing the amount of properly
involved in said offenses.

Substitute Assets Provision

 

30. If any of the above-described forfeitable property,

as a result of any act or omission of the defendant:

a. cannot be located upon the exercise of due
diligence;
b. has been transferred or solid to, or deposited

with, a third person;
Cc. has been placed beyond the jurisdiction of the

Court;

16

 
Case 1:19-cr-00774-JMF Document 4 Filed 10/29/19 Page 17 of 18

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty;
4t is the intent of the United States, pursuant to Titie 2l,
United States Code, Section 853(p) and Title 28, United States
Code, Section 2461(c), to seek forfeiture of any other property
of the defendant up to the value of the above forfeitable
property.

(Title 18, United States Code, Sections 981, 982;

Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

FOREPEYSON GEOFFREY S. BERMAN
United States Attorney

1?

 

 
Case 1:19-cr-00774-JMF Document 4 Filed 10/29/19 Page 18 of 18

Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vv.
ROGER RALSTON,

Defendant.

 

SEALED INDICTMENT

(18 U.S.C. §§ 1341, 1343, 1349, 1956,
1957, 2326, & 2.)

GEOFFREY S. BERMAN
United States £ormey

    
 

 

‘ OY Foreperson

 

jofr | (¢ 0 Filém [watery Lv Benen 1sten
C057) USS
f

 
